Mr. Chief Justice Quiñones,
after making tbe above statement of facts, delivered tbe opinion of tbe court.
Tbe findings of fact and conclusions of law contained in tbe judgment appealed from are accepted.
Moreover, as to tbe failure to cite Ofelia and Amelia Ló-pez, legatees of an aliquot part of an estate, they are not necessary parties to a suit brought by creditors for tbe recovery of tbe deceased’s outstanding debts, since they are not invested by tbe law with tbe representation of tbe latter, wbicb exclusively appertains to tbe beirs, without prejudice to tbe rights of said legatees to intervene in the settlement of tbe estate, for wbicb purpose they may institute voluntary testamentary proceedings, under article 1038 of tbe Law of Civil Procedure.
As to tbe failure to notify and cite tbe defendants, Francisco and Eugenio Prats, who were declared in default, and have so continued, inasmuch as appellants did not request in time tbe correction of this defect, wbicb they could have done at tbe oral trial, as was done for tbe purpose of correcting tbe failure to cite tbe other legatees, Ofelia and Amelia López, tbe appellants must be considered as having acquiesced therein, and said omission cannot be availed of by them to request tbe reversal of tbe judgment appealed from.
Having examined tbe legal provisions cited in said judgment, we adjudge that we should affirm, and do affirm, tbe judgment appealed from, with costs of these proceedings against tbe appellants.
*313Justices Hernández, Sulzbacher and MacLeary concurred.
Mr. Justice Figueras did not sit at the hearing of this case.